Citation Nr: 1734431	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO. 17-27 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an effective date prior to April 1, 2014 for the grant of service connection of posttraumatic stress disorder (PTSD).

2. Entitlement to an effective date prior to April 1, 2014 for the grant of service connection for tinnitus.

3. Entitlement to an effective date prior to April 1, 2014 for the grant of service connection for bilateral hearing loss. 

4. Entitlement to a rating in excess of 30 percent prior to April 11, 2016, and in excess of 50 percent thereafter for PTSD.

5. Entitlement to a rating in excess of 10 percent for tinnitus.

6. Entitlement to a compensable rating for bilateral hearing loss. 

7. Entitlement to service connection for cancer due to radiation exposure.

8. Entitlement to service connection for sleep apnea.

9. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	David W. Magann, Attorney


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active service from June 1975 to June 1979 and from October 1982 to June 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal following September 2014 and May 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for cancer due to radiation exposure, entitlement to service connection for sleep apnea, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. VA received the Veteran's claim for service connection for PTSD, tinnitus, and bilateral hearing loss on April 1, 2014; and no communication prior to April 1, 2014, was received that could be construed as an informal or formal claim of entitlement to service connection for PTSD, tinnitus, or bilateral hearing loss.

2. Prior to September 16, 2015, the Veteran's PTSD was shown to cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. Symptoms causing occupational and social impairment with reduced reliability and productivity, with difficulty in establishing and maintaining effective work and social relationships were not demonstrated.

3. As of September 16, 2015, the Veteran's PTSD was shown to cause occupational and social impairment with reduced reliability and productivity due to such symptoms as sleep impairments, anxiety, depression, and mood. Symptoms causing occupational and social impairment with deficiencies in most areas such as family relations, judgement, thinking, or mood have not been demonstrated. 

4. The Veteran's service-connected tinnitus is assigned a 10 percent rating, which is the maximum schedular rating authorized for tinnitus under Diagnostic Code 6260, for either a unilateral or bilateral condition.

5. For the period on appeal, the Veteran's bilateral hearing loss is best represented by VA audiological examinations that show a compensable rating is not warranted.


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than April 1, 2014, for the grant of service connection for PTSD are not met. 38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. § 3.400 (2016).

2. The criteria for an effective date earlier than April 1, 2014, for the grant of service connection for tinnitus are not met. 38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. § 3.400 (2016).

3. The criteria for an effective date earlier than April 1, 2014, for the grant of service connection for bilateral hearing loss are not met. 38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. § 3.400 (2016).

4. The criteria for an initial rating higher than 30 percent rating for PTSD prior to September 15, 2015, have not been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

5. Resolving all reasonable doubt in favor of the Veteran, the criteria for a rating of 50 percent, but no higher, for PTSD as of September 16, 2015 have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130 Diagnostic Code 9411 (2016).

6. The criteria for a rating higher than 50 percent for PTSD from April 11, 2016, have not been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

7. The criteria for rating in excess of 10 percent for tinnitus have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2016).

8. The criteria for an initial compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.10, 4.85, Tables VI, VI(A), VII, Diagnostic Code 6100 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2016); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Notice to a claimant should be provided at the time or immediately after VA receives a complete or substantially complete application for benefits. 38 U.S.C.A. § 5103 (a) (West 2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was provided with 38 U.S.C.A. § 5103(a)-compliant notice in April 2014 and December 2015. 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. The Veteran was provided VA examinations with respect to the claims decided herein. The examinations adequately provide the findings necessary to a resolution to the appeal. The Veteran has not referred to any additional, unobtained, relevant, available evidence. Thus, the Board finds that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II. Earlier Effective Dates

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2016). The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (b) (West 2014); 38 C.F.R. § 3.400 (b)(2) (2016).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101 (a) (West 2014); 38 C.F.R. § 3.151 (a) (2016). Claim or application means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1 (p) (2016).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or representative, or other party, may be considered an informal claim. An informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2016).

The Veteran contends that he is entitled to earlier effective dates for the grant of service connection for PTSD, tinnitus, and bilateral hearing loss. The effective date currently assigned to the grants of service connection is April 1, 2014. 

With regards to the Veteran's claim for an earlier effective date prior to April 1, 2014 for the grant of service connection for PTSD, tinnitus, and bilateral hearing loss, the Board notes that the Veteran's initial claim for service connection for these disabilities was received by VA on April 1, 2014 in an Application for Disability Compensation and Related Compensation form. 

A thorough review of the record does not show that any written communication by or on behalf of the Veteran was received at any time prior to April 1, 2014, in which he requested a determination of entitlement or evidenced a belief in entitlement to service connection for PTSD, tinnitus, or bilateral hearing loss. The record simply does not show that the Veteran filed any claim of entitlement to service connection for these disabilities at any point prior to April 1, 2014. Thus, an earlier effective date is not warranted for the grant of service connection for PTSD, tinnitus, and bilateral hearing loss. 38 U.S.C.A. § 5110 (b); 38 C.F.R. § 3.400 (b)(2).

The legal authority governing effective dates is clear and specific, and the Board is bound by that authority. Accordingly, the Board finds that April 1, 2014, the date of receipt of the claim for service connection for a PTSD, tinnitus, and bilateral hearing loss, is the appropriate effective date for the awards of service connection for those disabilities. 38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2016). As there is no legal basis for assignment of any earlier effective date, and because the preponderance of the evidence is against the claims for any earlier effective date, the claims must be denied.

III. Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities. 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1 (2016). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126 (a) (2016). When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment. 38 C.F.R. § 4.126 (b) (2016).

A 30 percent rating will be assigned for adjustment disorder when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events). 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation will be assigned with evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9441.

A rating of 100 percent is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

VA considers psychiatric disabilities based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV). 38 C.F.R. §§ 4.125, 4.130 (2016). The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. Higher scores correspond to better functioning of the individual.

The Board notes that the newer DSM-5 has now been officially released. An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-5. However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.

The Veteran's PTSD has been rated at 30 percent as of April 1, 2014 to April 11, 2016, and a 50 percent rating thereafter under Diagnostic Code 9411. 

An August 2014 VA examination report shows that the Veteran was diagnosed with PTSD. The examiner reported that his PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. The Veteran had been married to his current wife for 23 years and had two adult children. The Veteran described his current relationship with his wife as good and that his children loved him. He reported that he had two close friends who served in Vietnam whom he was able to have conversations with. He reported that he generally gets along with others. He reported hobbies such as riding his Harley, praying and meditating, and taking his wife out every other month. The Veteran was not working as he had a diagnosis of cancer. The examiner noted symptoms of depressed mood, anxiety, and chronic sleep impairment. Mental status examination showed his appearance was clean, neatly groomed, casually dressed; oriented to all four spheres; mood was pleasant, calm, cooperative; affect was full; speech rate was normal; thought process was linear, logical, and goal directed; suicidal and homicidal ideations were not reported; hallucinations were denied; no overt delusional constructs; attention was within normal limits; memory was within normal limits. The Veteran reported no problems with activities of daily living. 

A September 16, 2015 private psychiatric evaluation received by the Board in August 2016 showed that the Veteran was diagnosed with PTSD. The Veteran was noted to be living with his wife of 25 years and two adult children. The Veteran reported symptoms of intrusive memories, avoidance behavior, feelings of despair and anger, anxiety, and irritability. He also reported sleep disturbances of only a few hours sleep without medication. Nightmares were reported 2 to 3 nights per week. The Veteran reported hypervigilance and being highly reactive to noises such as helicopters and planes. He reported that he was in constant communication with his family about safety and his family expressed frustration about his constant lectures. He reported avoiding crowds and sat with his back to the wall when at restaurants. The private psychologist noted that his behavior caused marked impairment of social functioning and family relationships. The Veteran also reported distress due to the inability to work due to PTSD and cancer, and also his inability to contribute to household responsibilities. The Veteran reported that his relationship with his oldest daughter was estranged. He reported that his marriage was stable.

Mental status examination showed the Veteran was oriented to all four spheres; recent and remote memory were intact; thought process was generally logical and coherent, though sometimes tangential; content was a preoccupation with safety of family; the Veteran believed local attacks from terrorists were imminent and had organized plans to relocate his family in the event of an attack. His mood was noted as anxious, sad, and angry at times; affect was restricted thought he also exhibited a full range of emotions. The Veteran seem to be highly intelligent and capable of complex thinking; attitude was cooperative and demeanor pleasant. His attire and grooming was appropriate to situation. No evidence of current danger to self or others was noted. He denied suicidal and homicidal ideations, plans, or intent. Judgement was impaired due to preoccupation with threats to safety to family. The private psychologist opined that the Veteran should be rated at 70 percent as his symptoms caused significant impairment and deficiencies in most areas including work, family relationships, judgment, thinking, and mood. Symptoms that contributed to this impairment included intrusive thoughts and memories, sleep disturbances, and illogical and near continuous panic or depression. These symptoms were noted to affect the Veteran's ability to function independently and appropriately as his preoccupation with danger and future negatively affected his functioning. Also noted was his difficulty functioning in circumstances normal to most people and difficulty adapting to stressful circumstances. The private psychologist noted that these symptoms were present since April 1, 2014. 

An April 2016 VA examination report shows that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity. The Veteran reported that he has contact with his brother and two friends. He attended church and a bible study group. He was noted to be married for 25 years and had three children plus a step son. He reported that his relationship with his wife is really good and relationships with his children are pretty good. Symptoms associated with the Veteran's PTSD included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances in motivation and mood, difficulty establishing and maintaining effective work and social relationships, and impaired impulse control. Behavioral observations were noted as normal behavior, appearance, and speech; mood was depressed, affect congruent with mood based on demeanor and conversational content; he was oriented to all four spheres; no deficits in concentration; average intellectual functioning was noted; thought process was coherent, logical, and goal directed; thought process and content was normal; no delusions or hallucinations were reported; insight was good; and judgment was good. The Veteran denied current suicidal ideation or plan. The examiner remarked that the Veteran's ability to understand and follow instructions was not impaired, nor was his ability to retain instructions and sustain concentration to perform simple tasks. The Veteran's ability to respond appropriately to coworkers, supervisors, or the general public and his ability to respond appropriately to changes in the work setting were considered moderately impaired. The examiner concluded that the Veteran's mental condition did not preclude occupational functioning in a sedentary, structured, solitary work environment that accommodates physical limitations.
 
After a review of the evidence of record the Board finds, first, that an initial rating in excess of 30 percent is not warranted prior to September 16, 2015 for the Veteran's PTSD. For that period on appeal, the Veteran's PTSD symptoms included primarily depression, anxiety, sleep disturbances, hypervigilance, irritability, some social isolation, and memory impairment. However, the Board finds that PTSD did not cause occupational and social impairment with reduced reliability and productivity due to PTSD symptoms that would warrant the next higher 50 percent rating prior to September 16, 2015. There is no evidence of flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of long and short-term memory such that there was retention of only highly learned material or forgetting to complete tasks; impaired judgment; or impaired abstract thinking. While the evidence suggests some disturbances of motivation and mood, those were not sufficient to result in a higher level of social and occupational impairment. Furthermore, the evidence did not show a level of difficulty in establishing or maintaining effective work and social relationships, or other more severe symptomatology such as to warrant at least the next higher 50 percent rating. In so finding, the Board notes that during this time the Veteran maintained his marriage and relationships with his adult children as well as his friends. He also participated in hobbies and bible study. 

The presence or absence of certain symptoms is not necessarily determinative. Those symptoms must ultimately result in the occupational and social impairment in the referenced areas. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). The Board finds that the VA examination report was not indicative of occupational and social impairment with reduced reliability and productivity that approximated the criteria for a 50 percent or a higher rating. The findings of the August 2014 VA examiner demonstrated that the Veteran had occupational and social impairment with difficulty in establishing effective work and social relationships. The records from this period show that while the Veteran was not working due to his cancer diagnosis, there was no indication that PTSD had a negative effect on his ability to work beyond that envisioned by the 30 percent rating. He was also shown to enjoy a positive home and family life. 

Accordingly, the Board finds that the existence and severity of the Veteran's psychiatric symptoms are adequately contemplated by the relevant rating criteria for a 30 percent rating prior to September 16, 2015. Many of the symptoms are specifically listed in the General Rating Formula for Mental Disorders, and the others are common psychiatric symptoms that, while not specifically listed, are comparable indicators of the type of occupational and social impairment contemplated in the Rating Formula. The Board finds that the Veteran's symptoms as described above are consistent with the currently assigned 30 percent disability rating and do not meet the criteria for a higher rating prior to September 16, 2015. 

Turning to the period from September 16, 2015, and resolving reasonable doubt in favor of the Veteran, the Board next finds that a rating of 50 percent, but no higher, is warranted as of September 16, 2015 for his service connected PTSD. 

In assigning an increased 50 percent rating for PTSD as of September 16, 2015, the Board has considered that the rating criteria in the General Rating Formula for Mental Disorders does not function as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating. The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for his psychiatric disability. Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The pertinent medical evidence shows that, from September 16, 2015, the Veteran's psychiatric symptomatology has included some occupational impairment due to disturbances of motivation and mood and difficulty maintaining effective work relationships, as the Veteran reported hypervigilance and self-isolation. He also reported issues with his obsession with keeping his family safe. Furthermore, while the Veteran has maintained a good relationship with his spouse, adult children, two friends, and church group, he was found to have minimal social interaction outside of these relationships. Collectively, those symptoms are indicative of occupational and social impairment with difficulty in establishing and maintaining effective work and social relationships from September 16, 2015.

The Board further finds that the symptoms associated with the Veteran's PTSD do not meet the criteria for the next higher rating of 70 percent from September 16, 2015. A 70 percent rating requires occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to certain symptoms. Here, the Board finds that the Veteran's symptoms do not more nearly approximate those rating criteria. Specifically, the evidence of record does not indicate that the Veteran has exhibited the type and degree of symptoms such as obsessional rituals, illogical speech, near-continuous panic attacks or depression affecting the ability to function independently, impaired impulse control, spatial disorientation, or difficulty adapting to stressful circumstances. Moreover, he is married and has close contact with his adult children. Therefore, the Board finds that he does not have deficiencies in family relations. In addition, deficiency in judgment is not shown. In sum, the Board finds that the psychiatric symptoms shown do not support the assignment of a 70 percent rating from September 16, 2015.

The Board is aware that the September 2015 private psychologist remarked that the Veteran should be rated at 70 percent and checked the rating criteria for 70 percent on the examination form. However, the Board notes that the contents of the examination report do not show that a 70 percent rating is warranted. Here, the Board notes that the private psychologist did not report, nor did the Veteran report, that he had symptoms such as suicidal ideations, illogical speech, near continuous panic attacks or depression affecting his ability to function independently, impaired impulse control such as unprovoked violence, spatial disorientation, or neglect in appearance or hygiene. Instead, while his symptoms did increase, those symptoms were not of a severity to caused occupational and social impairment in most areas. As noted above, the Veteran still maintains family and friend relationships and participated in activities outside the home, which is evidence in itself that his deficiencies in social impairment was not present with family relations, judgment, thinking, or mood. Additionally, while the private psychologist reported that these symptoms had been present since April 1, 2014, as discussed above the August 2014 VA examination report is clear evidence that his symptoms were not of a severity to warrant a 50 percent rating at that time.

Accordingly, the Board finds that the preponderance of the evidence supports the assignment of a 50 percent rating, but not higher, for PTSD as of September 16, 2015 and to that extent, the claim is granted. The preponderance of the evidence is against the assignment of any higher rating. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Tinnitus

The Veteran has requested an increased rating for his service-connected tinnitus. 

The Veteran's service-connected tinnitus has been assigned a 10 percent rating which is the maximum schedular rating available for tinnitus. 38 C.F.R. §4.87, Diagnostic Code 6260. 

An August 2014 VA examination report shows that the Veteran's tinnitus was found to be related to acoustic trauma during active service. Regarding the impact of the tinnitus of the activities of daily life and work, the examiner reported no impact in these areas due to tinnitus. 

The Veteran's tinnitus is rated 10 percent under Diagnostic Code 6260. 38 C.F.R. § 4.87 (2016). Under that diagnostic code, a single 10 percent rating is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head. The maximum schedular rating available for tinnitus is 10 percent. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87 (2016); Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006). As there is no legal basis upon which to award a higher schedular rating, or separate schedular ratings for each ear, the appeal must be denied. Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board further finds that referral for consideration of an extraschedular rating is not warranted, as the evidence regarding the Veteran's tinnitus does not show such an exceptional disability picture that would render the available schedular rating inadequate. Thun v. Peake, 22 Vet. App. 111 (2008). The Veteran has not provided any evidence that his tinnitus is of such a degree that the 10 percent schedular disability rating is insufficient. The evidence does not show frequent hospitalization or marked interference with employment as a result of tinnitus. Therefore, the Board finds that the schedular rating of 10 percent for the Veteran's tinnitus is adequate, and no referral is required for extraschedular consideration. 38 C.F.R. § 3.321(b) (2016).


Bilateral Hearing Loss

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing. Lendenman v. Principi, 3 Vet. App. 345 (1992). The rating schedule establishes auditory hearing acuity levels based on average puretone thresholds and speech discrimination. 38 C.F.R. § 4.85 (2016).

Ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations. Ratings for hearing impairment range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by the results of the controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz . To rate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).

Hearing tests will be conducted without hearing aids, and the results of testing are charted on Table VI and Table VII. 38 C.F.R. § 4.85, Tables VI, VII (2016). Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86 (2016). When the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. When the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral for hearing impairment from Table VI or Table VIa, whichever is higher. That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86 (2016).

An adequate evaluation of impairment of hearing acuity rests upon the results of controlled speech discrimination tests, together with tests of the average hearing threshold levels at certain specified frequencies. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).

The assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are made. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An August 2014 VA audio examination report shows pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
30
30
40
75
44
LEFT
35
35
60
95
56

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 90 percent in the left ear. 

The Board notes that the Veteran has been granted service connection for tinnitus, which is separately evaluated as 10 percent disabling. The Veteran's service-connected bilateral hearing loss has been assigned an initial 0 percent (non-compensable) rating under the provisions of Diagnostic Code 6100. 38 C.F.R. § 4.85 (2016). 

Analyzing the results of the August 2014 evaluation, with mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results, the Veteran's average hearing loss of 44 decibels in the right ear, 56 decibels of hearing loss in the left ear, together with hearing discrimination scores of 90 percent in the right ear and 90 percent in the left ear, results in Level II impairment in the right ear and Level II in the left ear under Table VI. A Level II impairment in the right ear combined with Level II impairment in the left ear is not a compensable hearing loss. 

At no time during the appeal period were each of the four hearing thresholds 55 decibels or greater, so no provision of 38 C.F.R. § 4.86, used to evaluate exceptional patterns of hearing impairment, is applicable. 38 C.F.R. § 4.86(a) (applicable where all pure tone threshold levels were 55 dB or higher at 1000, 2000, 3000 and 4000 Hz), 38 C.F.R. § 4.86(b) (applicable where the pure tone threshold is 70 dB or more at 2000 Hz). 

There is no indication that the speech discrimination test is not appropriate, and no examiner has certified that speech discrimination testing is not appropriate, so use of Table VI(A), used to evaluate hearing impairment based only on pure tone thresholds averages, is not applicable. 38 C.F.R. § 4.85 (2016). 

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher rating than the initial noncompensable evaluation currently assigned, since each audiometric examination results in a noncompensable rating. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The audiometric results of each examination disclose that the Veteran's hearing loss is noncompensable under the schedular criteria. The evidence is not in equipoise to warrant a higher evaluation. 38 U.S.C.A. § 5107(b) (2016). 

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b) (West 2014). In this case, the Board finds that the preponderance of the evidence is against the claim of entitlement of a compensable rating for bilateral hearing loss. Therefore, the claim is denied. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date prior to April 1, 2014 for the grant of service connection for PTSD is denied.

Entitlement to an effective date prior to April 1, 2014 for the grant of service connection for tinnitus is denied.

Entitlement to an effective date prior to April 1, 2014 for the grant of service connection for bilateral hearing loss is denied. 

Entitlement to a rating excess of 30 percent prior to September 16, 2015 for PTSD is denied.

Entitlement to a rating of 50 percent as of September 16, 2015 for PTSD is granted. 

Entitlement to a rating excess of 50 percent from April 11, 2016 for PTSD is denied.

Entitlement to a rating in excess of 10 percent for tinnitus is denied.

Entitlement to a compensable rating for bilateral hearing loss is denied. 


REMAND

Cancer Due to Radiation Exposure

The Veteran asserts that his cancer was caused by radiation exposure while he was deployed in Germany and was sent to Chernobyl, Ukraine from November 1986 to March 1987. The Veteran reported that he was in vehicles and on the ground while near a nuclear reactor in Chernobyl following meltdown. The Board finds that an attempt to verify the Veteran's reports from the Joint Services Records Research Center (JSRRC) to determine whether there is any record of the Veteran's unit being assigned to Chernobyl, Ukraine must be undertaken before the adjudication of this issue can proceed. 

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways. See Hilkert v. West, 11 Vet. App. 284, 289 (1998). First, there are types of cancer that are presumptively service connected under 38 U.S.C.A. § 1112(c) (West 2014) based on participation in "radiation risk activities." Second, direct service connection can be established under 38 C.F.R. § 3.303(d) by "show[ing] that the disease or malady was incurred during or aggravated by service." Combee v. Brown, 34 F.3d at 1043. And third, service connection can be established under Section 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 (2016), if the condition at issue is one of the "radiogenic diseases" listed in Section 3.311(b).

The Board notes that the Veteran's diagnosed cancers are not among those potentially entitled to presumptive service connection under 38 C.F.R. § 3.309(d)(2). Moreover, he is not a radiation-exposed Veteran within the definition of 38 C.F.R. § 3.309(d)(3)(ii)(A). However, cancer is identified as a radiogenic disease under 38 C.F.R. § 3.311. Further, VA has a duty to confirm whether the Veteran was exposed to ionizing radiation during service, as he could still establish service connection on a direct basis, including on the basis of exposure to radiation, pursuant to Combee, 34 F.3d at 1043, or via the procedures set forth in 38 C.F.R. § 3.311. Thus, if exposure to ionizing radiation is shown following the development set forth herein, the file should be referred to the Under Secretary for Benefits for further consideration of the claim of exposure to ionizing radiation pursuant to the procedures outlined in 38 C.F.R. § 3.311(c), (d), and (e), beginning with obtaining a radiation dose estimate from the Under Secretary for Health, which assessment is made based on the entire record, including personnel records. See 38 C.F.R. § 3.311(a)(2)(iii).

Sleep Apnea

The Veteran asserts that his sleep apnea onset during active service. In support of his claim, the Veteran has submitted two statements from fellow veterans that served with him who both report he was a loud snorer during service. The Veteran has yet to be provided a VA examination to determine whether his sleep apnea onset during active service.

A VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim. 38 U.S.C.A. § 5103A (d)(2) (2014); 38 C.F.R. § 3.159 I(4)(i) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The requirement that the evidence of record indicates that the claimed disability or symptoms may be associated with the established event is a low threshold. McLendon v. Nicholson, 20 Vet. App. 79 (2006). In this case, the Veteran has a current diagnosis of sleep apnea, asserts that he has had sleep apnea since service, and has submitted buddy statements of veterans who served with him that indicate he may have had symptom of sleep apnea in service. Therefore, the Board finds that a VA examination is warranted. 

TDIU 

The Board notes that the issue of entitlement to a TDIU is intertwined with the issues of service connection for cancer and sleep apnea, which are being remanded. Thus, the claims for service connection on appeal must be fully decided prior to adjudication of the Veteran's claim for a TDIU. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.

1. Undertake any necessary development to verify the described activity in Chernobyl, Ukraine (See Radiation Risk Activity Worksheet submitted by the Veteran dated May 19, 2014). Such verification efforts should include contacting the NPRC, the JSRRC, and/or any other agency deemed appropriate. Any additional action necessary for verification of the alleged duty, including follow-up action requested by the contacted entity, should be accomplished. 

2. If it is determined in accordance with 38 C.F.R. § 3.311(a)(4) that the Veteran was exposed to ionizing radiation, then, in accordance with 38 C.F.R. § 3.311(a)(2)(iii), forward the Veteran's records concerning his radiation exposure, including any service records and his statements and testimony regarding radiation exposure, to the Under Secretary for Health, for preparation of a dose estimate. (If a specific estimate cannot be made, a range of possible doses should be provided.) If more information from the Veteran is required regarding specifics of his alleged exposure, he should be contacted and asked to provide the information.

3. If the above-requested development results in a positive dose estimate or any range of possible doses, refer the claim to the Under Secretary for Benefits for consideration of the Veteran's claim of exposure to ionizing radiation pursuant to the procedures outlined in 38 C.F.R. § 3.311(c), (d), and (e).

4. Schedule the Veteran for a VA examination to determine the etiology of his sleep apnea. The examiner must review the claims file and note that review in the report. After a review of the claims file, the service and post-service treatment records, and with consideration of the Veteran's statements and the statements submitted by the two veterans that served with the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea was present in, was incurred in, or is due to active service. A complete rationale for all opinions expressed, to include citation to specific medical documents in the claims file and supporting clinical findings, must be included in the examination report.

5. Then, readjudicate the claims remaining on appeal, to include entitlement to TDIU. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


